Citation Nr: 9926051	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a right heel spur.  

2. Entitlement to service connection for bronchitis.  

3. Entitlement to service connection for transitory 
intercostal neuritis (chest pains).  

4. Entitlement to service connection for dystonia of the left 
hand (a shaking thumb).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1980 and from October 1981 to May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Boards notes that while the veteran's military service 
includes service in the Persian Gulf, he does not contend 
that any of the disorders on appeal are due to an undiagnosed 
illness relative to that service.  Moreover, the Board notes 
that these claims do not include any chronic disability that 
cannot be attributed to any known clinical diagnosis.  See 
38 C.F.R. § 3.317 (1998).  

The issue of entitlement to service connection for 
hemorrhoids was raised by the veteran upon VA FORM 9 dated in 
December 1998.  This issue has not been developed or 
certified for appellate consideration and is referred to the 
RO for appropriate action.  

The issues of entitlement to service connection for 
bronchitis and for dystonia of the left hand will be 
addressed at the end of this decision under the heading, 
"Remand."  




FINDINGS OF FACT

1.  There is no competent medical evidence of a current right 
heel spur.  

2.  There is no medical diagnosis or other medical evidence 
tending to establish the existence of a chronic disability 
associated with transitory intercostal neuritis (chest 
pains).  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for a right heel 
spur.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for transitory 
intercostal neuritis (chest pains).  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

 A review of the service medical records (SMRs) from both 
periods of the veteran's military service reflects that the 
veteran reported epigastric pain in July 1978.  Examination 
of the heart at that time was negative.  Gastroenteritis was 
ultimately diagnosed.  Upon examination in January 1979, the 
veteran gave a medical history of chest pains "near the 
lower stomach" in association with the treatment summarized 
above.  He underwent a cholecystectomy and choledochostomy in 
May 1979.  Service connection is in effect for status post 
cholecystectomy and choledochostomy.  

SMRs from many years later show that the veteran was 
diagnosed as having bilateral pes planus in May 1989.  The 
Board notes that service connection is in effect for this 
disability.  Additional records reflect that 
electrocardiogram (EKG) in May 1989 was negative.  The 
veteran again reported chest pains in December 1989, but no 
diagnosis was recorded.  Additional SMRs reflect that the 
veteran was issued shoe inserts in 1993.  He was found to 
have plantar fasciitis and heel spur syndrome in July 1996.  
He was again noted to have plantar fasciitis in September 
1996.  

Postservice records include a VA examination report from 
September 1997.  At that time the veteran reported inservice 
foot problems diagnosed as pes planus for which he was issued 
inserts.  He stated that he always had problems with his 
right foot, and he walked with that foot turned outward 
throughout his life.  While in Saudi Arabia, he exercised 
(running) on concrete and developed pain in the bottom of the 
foot.  Treatment included physical therapy and a steroid shot 
in the right heel which did not help.  The pain in the right 
foot lasted for approximately one year.  Currently, on 
prolonged standing for about 15 minutes, he felt pain in the 
mid-plantar aspect of the right foot, radiating to the right 
leg, up to below the right knee.  This was relieved by 
sitting for 30 to 45 minutes.  He said that he could not wear 
regular shoes, but wore sneakers with good arch supports.  

Examination showed bilateral flat feet, more prominent on the 
right side with a small soft tissue bulge in the anteromedial 
aspect of the right ankle.  The veteran walked with a slight 
valgus deformity of the right foot.  He was able to do toe 
walking and heel walking without any problems.  There was no 
localized tenderness in the heel or the plantar aspect of the 
foot.  The dorsalis pulses were 2+ bilaterally.  X-ray of the 
right foot was interpreted as negative.  The final diagnoses 
included bilateral pes planus and valgus deformity of the 
right foot with plantar fascial strain.  

At this September 1997 examination, the veteran also gave a 
medical history of experiencing retrosternal pain along with 
upper abdominal pain in 1978 four hours after eating.  The 
chest pain was not associated with shortness of breath, 
nausea, 


vomiting or sweating.  After he had a cholecystectomy, he did 
not have any more chest pain until two months ago, when he 
woke up in the middle of the night with sharp left 
inframammary chest pain radiating up to the left side of the 
neck.  This pain lasted for two to three hours.  He 
experienced similar pain during the daytime, two hours after 
eating cheese or spicy foods in the following two weeks, and 
he was afraid that he was having a heart attack.  He was seen 
in the emergency room and after testing, he was told that he 
had probable gastritis and was given medication.  He did not 
have any more chest pain for two weeks, and he cut down on 
spicy foods.  He denied shortness of breath, sweating, 
palpitations or dizziness along with the chest pains.  An EKG 
was performed and interpreted as normal.  X-ray of the chest 
was normal.  The final diagnoses included history of 
retrosternal pain in 1978, related to chronic cholecystitis 
with recent left precordial pain in 1997, caused by 
gastritis.  

Upon additional VA examination in April 1998, the veteran 
reported that he had been told that his recent treatment for 
chest pain was probably due to gastritis.  He reported 
periodic chest pain and shortness of breath.  He found that 
he experienced good relief for his complaints after taking 
Zantac.  He also reported having a right heel spur in 1996, 
and he said that he had been diagnosed as having plantar 
fasciitis and a tear of the plantar fascia.  He was 
prescribed medications and physical therapy.  He still, 
however, experienced right foot and heel pain about once per 
week.  The pain would last for a few hours.  He would have 
more pain on prolonged standing.  At the present time he took 
no medication for his right foot complaints.  There was 
gradual subsiding of the pain upon resting of the foot.  

Physical examination of the right foot revealed that there 
was no pain on range of motion and no stiffness involving the 
toe joints.  There was no pedal edema or erythema involving 
the right foot.  There was mild pain to palpation involving 
the plantar surface of the right heel and right foot.  There 
was no gait abnormality and no skin abnormality involving the 
right foot.  X-ray of the right foot showed that there was a 
minimal osteophyte formation involving the head of the first 
metatarsal.  


There was no acute, bony, or joint abnormalities present and 
no significant change since the September 1997 examination.  
X-ray of the right heel was negative.  Final diagnoses 
included plantar fasciitis involving the right foot and the 
right heel with minimal osteophyte formation involving the 
head of the first metatarsal.  A right heel spur was not 
found.  The veteran was status post tear of plantar fascia 
involving the right foot.  

An April 1998 EKG was noted to be normal.  An exercising EKG 
was also normal with no chest pain or arrhythmias.  Chest X-
ray was normal.  The final diagnoses was intercostal 
neuritis, transitory.  No coronary artery disease (CAD) was 
found.  

Additional VA records from 1998 include a respiratory test 
and a neurological examination.  Findings made at these 
evaluations pertain to other disabilities at issue.  

At a personal hearing in June 1999, the veteran and his wife 
testified in support of his claims.  He reported inservice 
treatment for a right heel spur.  Hearing [Hrg.] Transcript 
[Tr.] at 8.  He reported inservice and postservice treatment 
for chest pain.  [Tr. at 10].  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief 


by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.



Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms; 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

A Right Heel Spur

The SMRs reflect that the veteran was noted to have right 
foot problems during service, to include bilateral flat feet 
and a right heel spur.  As pointed out earlier, service 
connection is in effect for bilateral pes planus.  Service 
connection for the 


right heel spur has been denied by the RO, however, in that 
no heel spur is currently demonstrated.  The Board agrees 
with this conclusion.  It is noted that while a right heel 
spur was found during service, postservice records, to 
include VA examinations in September 1997 and April 1998, are 
negative for this disability.  These examinations include X-
rays which were interpreted as negative.  Thus, there is no 
current medical evidence of this right heel disorder.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement to 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or well 
grounded claim.  

The Board has considered the assertions that the veteran has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service by way of medical causation or 
etiology.  Espiritu, supra.  

In the absence of clinical evidence indicating the presence 
of a right heel spur, the claim for service connection is not 
plausible and accordingly, not well grounded.  Additionally, 
there is no competent evidence of record linking any such 
claimed disorder to service.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, for the reasons and bases stated above the Board 
concludes that the veteran has not submitted a well grounded 
claim of entitlement to service connection for a right heel 
spur.  The benefit sought on appeal is accordingly denied.  



Transitory Intercostal Neuritis (Chest Pains) 

In essence, the veteran contends that he has a chronic 
disorder manifested by chest pains.  He points out that he 
was treated for chest pains during and after service.  A 
review of the clinical evidence of record reflects that the 
veteran was indeed seen during service on two occasions for 
chest pains.  The initial visit in 1979 appears to have been 
precipitated by gastroenteritis.  No diagnosis associated 
with his complaints was noted in 1989.  Postservice records 
include the veteran's statement that after he had a 
cholecystectomy, he had no more chest pain for a long period 
of time, and he described experiencing this pain after eating 
spicy foods.  (See the September 1997 examination report.)  

The veteran's complaints of chest pain were evaluated upon VA 
examinations in September 1997 and April 1998.  These 
examinations, to include EKG studies, have been negative for 
a chronic disorder associated with the veteran's complaints 
of chest pain, to include a cardiovascular disorder.  The 
appellant's complaints were attributed to his gastritis by 
the examiner in 1997.  Following evaluation in 1998, the 
examiner offered a diagnosis of intercostal neuritis and 
opined that this was a transitory condition.  The Board 
reiterates that no chronic disability associated with his 
complaints was indicated during service or thereafter.  

As is evident from the above summary of pertinent evidence 
relating to the appellant's complaints of chest pain, now 
diagnosed as intercostal neuritis, no pertinent pathology and 
no chronic disability have been identified.  For this reason, 
the Board must conclude that the veteran's claim of 
entitlement to service connection for a disorder manifested 
by chest pains is not well grounded.  See Rabideau and 
Brammer, supra.  




ORDER

Service connection for a right heel spur is denied.  

Service connection for transitory intercostal neuritis (chest 
pains) is denied.  


REMAND

Entitlement to Service Connection for Bronchitis

It is the appellant's contention that he has bronchitis of 
service origin.  The SMRs are replete with inservice 
treatment for respiratory complaints.  The veteran's 
complaints were variously diagnosed as allergic 
conjunctivitis/rhinitis, viral upper respiratory infection 
(URI), and seasonal allergies.  (Service connection for 
allergies was denied upon original rating action in November 
1997 and was not appealed by the veteran.)  It is noted, 
however, that on two occasions, a diagnosis of bronchitis was 
made.  (See treatment reports dated in November 1992 and 
March 1996.)  

The veteran gave a history of respiratory complaints upon VA 
examination in September 1997.  It was noted that he was 
asymptomatic at that time.  The examiner's final diagnoses 
included history of allergic rhinitis to dust, pollen, and 
animal hair, and history of allergic dermatitis secondary to 
apples, and history of one episode of acute bronchitis, most 
likely viral in March 1996.  

At the most recent VA examination in April 1998, the veteran 
reported flare-ups of bronchitis similar to the two episodes 
during service.  These episodes lasted 3-4 weeks at a time, 
and he indicated that he was currently suffering from 
symptoms of this disorder.  Pulmonary function testing (PFT) 
in May 1998 revealed a mild decrease in vital capacity.  
There was a mild, small airway obstruction which was totally 
reversed with bronchodilators.  The examiner's diagnoses 
included chronic bronchitis, recurrent, with chronic 
obstructive pulmonary disease.  Thus, the presence of 
bronchitis is documented.  Unfortunately, however, the 
evidence does not include comments regarding the etiology of 
this bronchitis.  

After careful review of the record, the Board believes that 
additional development would be helpful in this case.  In 
view of the evidence of record which suggests the presence of 
pulmonary difficulties (variously diagnosed) during service 
and which documents the presence of chronic bronchitis in 
April 1998, an expert opinion regarding the etiology of the 
current chronic bronchitis in light of the findings 
documented during service is necessary.  

Entitlement to Service Connection for Dystonia of the Left 
Hand

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether service connection is warranted for this disorder.  
Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case (SSOC), unless the 
veteran waives this procedural right.  See 38 C.F.R. 
§ 20.1304(c) (1998).  

In the present case, this procedural requirement has not been 
met.  Added to the record in July 1999 was a statement dated 
on the 12th of that month, as provided by a physician's 
assistant from a family practice clinic in New Mexico.  He 
indicated that he was treating the veteran for a tremor of 
the hands.  The veteran had told this physician that he had 
been diagnosed with Parkinson's disease at a VA hospital.  He 
noted that he was currently investigating the cause of the 
veteran's tremor to rule out other diagnoses.  Medications 
had been prescribed and a magnetic resonance imaging (MRI) 
test had been ordered.  The veteran was to be seen for 
follow-up subsequent to this MRI.  Results of the MRI test 
and referenced follow-up records are not in the claims file.  

This evidence appears to have been received without a waiver 
of the veteran's right to have that evidence initially 
considered by the RO.  Therefore, this claim must be remanded 
in accordance with 38 C.F.R. § 19.31 and § 20.1304(c).  See 
also 38 C.F.R. § 19.9 (1998).  Additionally, the record 
suggests that there might be pertinent clinical records not 
of record.  

In order to give the appellant every consideration with 
respect to this appeal, it is the Board's opinion that 
further development of the case is necessary.  

Accordingly, in an effort to fully assist the appellant in 
the development of his case as to the claims for service 
connection for bronchitis and dystonia of the left hand, this 
case is REMANDED for the following actions:

1.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and/or 
argument on the appealed issues.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant is further advised 
that he should assist the RO, to the 
extent possible, in the development of 
his claims, and that failure to cooperate 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).  

2.  The RO should request that the 
appellant identify dates, locations, and 
treatment providers for all private or VA 
treatment for pulmonary complaints and 
complaints associated with his hand 
tremor subsequent to July 1999.  Efforts 
to obtain any records of treatment should 
be documented and any evidence received 
in response to this request should be 
associated with the claims folder.  
Specifically, the record suggests that 
clinical documents regarding the 
veteran's hand tremor might be obtained 
from Jaime A. Barnes, Lt., USAF, PA-C, at 
the Family Practice Clinic, at 49 MDOS, 
HAFB, NM  88330.  

3.  The appellant should be scheduled for 
a VA pulmonary examination (if possible, 
at the VA Medical Center in Albuquerque, 
New Mexico, as requested by the veteran) 
in an effort to clarify his current 
diagnosis and its relationship, if any, 
to the findings noted during service.  
The claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

a.  After completion of the above, the 
examiner is required to provide a 
specific diagnosis for any pulmonary 
disorder present and to comment on the 
relationship, if any, between the current 
diagnosis and the findings reported 
during the appellant's period of service.  
Specifically, the examiner is requested 
to determine whether bronchitis is 
present, and, if so, whether it is as 
likely as not that it is etiologically 
related to pulmonary complaints during 
service.  The examiner is pointed to the 
SMRs which reflect that the veteran was 
seen for respiratory complaints 
throughout his military service and that 
his complaints were variously diagnosed 
and included at least two references to 
bronchitis.  If there is little or no 
medical possibility that the current 
diagnosis may be related to the findings 
in service, the examiner should clearly 
and unequivocally indicate so.  

b.  The examiner should be advised that, 
because the opinion is required to 
properly adjudicate the claim for 
compensation, it should be comprehensive 
and should include full rationale and a 
discussion of any medical studies on the 
subject deemed to be pertinent.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested opinion fails to 
adequately respond to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998); Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
should also undertake any additional 
development with regard to either issue 
found warranted in light of any 
additional evidence obtained and reviewed 
in conjunction with this remand.  

5.  Thereafter, the RO should review the 
evidence obtained and the evidence not 
previously considered and already of 
record, and readjudicate the issues of 
entitlement to service connection for 
bronchitis and for dystonia of the left 
hand.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a SSOC which addresses 
this evidence, and be afforded the requisite opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is it obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals







